Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 11 and 20 are independent claims. 
The 35 USC 112 rejections are withdrawn, in view of applicant’s amendments.
Claims 1-7, 10-15, 17 and 20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claims 1-3, 9-13,  19 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012).
Claims 4 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) and further in view of Martinez Canedo et al (US Application: US 20170147719, published: 25, 2017, filed: Nov. 25, 2015, hereinafter ‘Martinez’).
Claims 5-7 and 15-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) and further in view of Ziou et al . US 2006/0112092 A1 published on May 25, 2006 (hereinafter Ziou).
Claims 8 and 18 are newly rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-15, 17 and 20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With regards to claim 1, the claim recites “based on input, determining a first design … comprises a positive example …”; “receiving second input indicating at least one design attribute …”; … “determining a first attribute value included in the at least one design attribute based on the first design…”; “determining a second attribute value based on a second design …”; “computing a first score …”; “ordering the designs … based on the first score and the second score …”, “displaying the ranked list  of designs via a graphical user interface …”.

The limitation of based on first input determining a first design comprises a positive example, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim limitation encompasses the user manually identifying (as input) one or more labels 

This judicial exception is not integrated into a practical application. In particular, the claim only recites an additional ‘computer’ and ‘display’ of data (in this case, the ranked 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a computer and display amount to no more than applying an exception using generic computer components, and thus, the claim is not patent eligible.

With regards to claim 2, it includes a limitation for “… a scoring algorithm that scores …”. This limitation is still directed to a mathematical formula, and thus does not resolve the statutory deficiencies explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 3, it includes the limitation “… a scoring algorithm that scores designs based on …”. This limitation is still directed to a mathematical formula, and thus does not resolve the statutory deficiencies explained in the rejection of claim 1, and is rejected under similar rationale.



With regards to claim 5, it includes limitations “… computing a first weighting …; .. performing a multiplication operation …; performing an addition operation …”. These limitations are still directed to mathematical formulas, and thus does not resolve the statutory deficiencies explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 6, it includes limitations “ … computing the first weighting  …”. This limitation is still directed to mathematical formulas, and thus does not resolve the statutory deficiencies explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7, it includes limitations “… performing one or more normalization operations …”. This limitation is still directed to mathematical formulas, and thus does not resolve the statutory deficiencies explained in the rejection of claim 1, and is rejected under similar rationale.



With regards to claim 11, the claim recites “based on input,  determining a first design … comprises a positive example …”; “receiving second input indicating at least one design attribute …”; … “determining a first attribute value included in the at least one design attribute based on the first design…”; “determining a second attribute value based on a second design …”; “computing a first score …”; “ordering the designs … based on the first score and the second score …”, “displaying the ranked list  of designs via a graphical user interface …”.

The limitation of based on first input determining a first design comprises a positive example, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the memory and processing unit (which are generic computer components), the context of this claim limitation encompasses the user manually identifying (as input) one or more labels (positive labels) that are associated with an entity/data. The limitation of “receiving second input indicating at least one design attribute …” encompasses the user manually identifying (as input) a design attribute/value related to first design data. The limitation of 

This judicial exception is not integrated into a practical application. In particular, the claim only recites an additional ‘memory’, ‘processing unit’ and ‘display’ of data (in this case, the ranked list of items). The memory, processing unit and display are recited at a high-level of generality (i.e, generic computer and display performing generic computer functions), such that it amounts to not more than applying the exception using generic 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, processing unit and display amount to no more than applying an exception using generic computer components, and thus, the claim is not patent eligible.

With regards to claim 12, the claim is rejected under similar rationale as claim 2, and is rejected under similar rationale.
With regards to claim 13, the claim is rejected under similar rationale as claim 3, and is rejected under similar rationale.

With regards to claim 14, the claim is rejected under similar rationale as claim 4, and is rejected under similar rationale.

With regards to claim 15, the claim is rejected under similar rationale as claim 5, and is rejected under similar rationale.


With regards to claim 17, the claim is rejected under similar rationale as claim 7, and is rejected under similar rationale.

With regards to claim 20, the claim recites “based on input, determining a first design … comprises a positive example …”; “receiving second input indicating at least one design attribute …”; … “determining a first attribute value included in the at least one design attribute based on the first design…”; “determining a second attribute value based on a second design …”; “computing a first score …”; “ordering the designs … based on the first score and the second score …”, “displaying the ranked list  of designs via a graphical user interface …”.

The limitation of based on first input determining a first design comprises a positive example, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the memory and processor (which are generic computer components), the context of this claim limitation encompasses the user manually identifying (as input) one or more labels (positive labels) that are associated with an entity/data. The limitation of “receiving second input indicating at least one design attribute …” encompasses the user manually identifying (as input) a design attribute/value related to first design data. The limitation of determining a first attribute value included in the at least one design attribute based on the first design, is a process under its broadest reasonable interpretation, covers mathematical formulas/calculations. For example, a value calculated/derived by 

This judicial exception is not integrated into a practical application. In particular, the claim only recites an additional ‘memory’, ‘processor’ and ‘display’ of data (in this case, the ranked list of items). The memory, processor and display are recited at a high-level of generality (i.e, generic computer and display performing generic computer functions), such that it amounts to not more than applying the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, processor and display amount to no more than applying an exception using generic computer components, and thus, the claim is not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13,  19 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012).

With regards to claim 1, Tan et al teaches a computer-implemented method (Fig. 5: a computer having memory and processor are implemented) for automatically ranking data representations, the method comprising: 

based on first input, determining that a first [data representation] included in a plurality of [data representations] comprises a first positive example of one or more user preferences (column 4, lines 19-25: one or more example images can be supplied as input as a positive example of a user preference); 
receiving second input indicating at least one design attribute associated with the first design that qualifies the first design as the first positive example (column 8, lines 40-50: given the supplied example image, at least one characteristic of the image is identified (such as hue attribute) to be used as input-information for developing/generating a resulting rule)
determining a first attribute value for a first [data representation] attribute included in the at least one [data representation] attribute based on the first [data representation] (column 6, lines 61-67: a value of the first attribute (hue of example image) is identified as a hue histogram for the example image); 

determining a second attribute value for the first [data representation] attribute based on a second [data representation]  that also is included in the plurality of [data representations] ( column 6, lines  61-67 and column 8, lines 40-50: a second attribute value of the first characteristic type (hue) is determined as a hue histogram value ); 

computing a first score for the second [data representation] based on the first attribute value and a second attribute value (column 6, lines  61-67 and column 8, lines 40-50: a second attribute value of the first characteristic type (hue) is determined as a hue 

ordering the [data representations]  included in the plurality of [data representations] based on the first score and a second score associated with the first [data representation] to generate a ranked list of [data representations], wherein the order of the [data representations] included in the ranked list of [data representations] reflects the one or more user preferences (column 6, lines 1-33: image score for a second image of a set are each determined and ordered/through in view of the ‘score’ value computed in the distance between the hue histograms of each of the images. ); and 

displaying the ranked list of [data representations]  via a graphical user interface (GUI) to facilitate exploration of a [data representation]  space that includes the plurality of [data representations] (column 4, lines 43-63: the ordering of images (which includes images such as the first image/data-representation) are displayed to the user for training).  

However Tan et al does not expressly teach the each data representation or data representations is/are representing design/designs. 

Yet Teller et al teaches each data representation or data representations is/are representing design/designs (Fig 10, paragraph 0027: designs (structure-design data .

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tan et al’s ability to rank data representations (given positive and negative examples) using a score that is based upon a first and second attribute of respective first and second data representations, such that the data representations could have each been selectable design representations in view of user interactive examples of positive/negative preferences, as taught by Teller et al. The combination would have allowed Tan et al to have reduced the need to reinvent a process from scratch, and encouraged design re-use … to improve efficiency and effectiveness in the communication and work processes taking place in the community of people an agencies involved in the design and construction processes (Teller et al, paragraph 0006). 

With regards to claim 2, which depends on claim 1, Tan et al teaches wherein a scoring algorithm that scores [data representations] based on at least one of similarities to positive examples and similarities to negative examples computes the first score based on the first attribute value and the second attribute value (column 6, lines 5-40: image rank order is based upon image-score of images based on at least similarities (distances) to positive and negative examples for the images).

design type data representations, and are rejected under similar rationale

With regards to claim 3, which depends on claim 1, Tan et al teaches wherein a scoring algorithm that scores [data representations] based on patterns that distinguish between positive examples and negative examples computes the first score based on the first attribute value and the second attribute value (column 6, lines 5-40: based upon distance patterns respective to positive and negative examples, the rank order based upon image score is calculated based on ‘score’ value for each rule/attribute).  

Additionally, the combination of Tan et al and Teller et al has been explained in the rejection of claim 1 to show Tan et al’s data representations are modified to be Teller et al’s design type data representations, and are rejected under similar rationale


With regards to claim 9, which depends on claim 1, the combination of Tan et al and Teller et al teaches wherein determining that the first design comprises the first positive example of the one or more user preferences comprises receiving user input via the GUI indicating that the user likes the first design, as similarly explained in the rejection of claim 1 (as explained, Tan et al allows a user to train (for scoring) and view data representations/images, and Tan et al’s data representations are modified to be designs 

With regards to claim 10, which depends on claim 1, the combination of Tan et al and Teller et al teaches further comprising… the plurality of designs, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 

However, the combination explained in claim 1 does not expressly teach generating the plurality of designs using a generative design algorithm.

Yet Teller et al also teaches generating the plurality of designs using a generative design algorithm (paragraphs 0095 and 0096: designs are generated by the system based upon training of data and already trained data).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tan et al and Teller et al’s ability to allow for interactive training of data representations that include designs, such that the designs could also be generated for subsequent display and/or suggestion to the user as also taught by Teller et al. The combination would have allowed Tan et al and Teller et al to have reduced the need to reinvent a process from scratch, and encouraged design re-use … to improve efficiency and effectiveness in the communication and work processes taking place in the community of people an agencies involved in the design and construction processes (Teller et al, paragraph 0006). 

With regards to claim 11, the combination of Tan et al and Teller et al teaches one or more  non-transitory computer-readable storage medium including instructions that, when executed by one or more  processing units, cause the one or more processing units to automatically rank designs by performing the steps of: Page 4Patent based on first input,App. No.: 15/925,631 Attorney Docket No.: AUTO1403US determining that a first design included in a plurality of designs comprises a first positive example of one or more user preferences; 

Receiving second input indicating at least one design attribute associated with the first design that qualifies the first design as the first positive example;

determining a first attribute value for a first design attribute included in the at least one design attribute based on the first design: 

determining a second attribute value for the first design attribute based on a second design that also is included in the plurality of designs;

computing a first score for the second design based on the first attribute value and the second attribute value; 

ordering the designs included in the plurality of designs based on the first score and a second score associated with the first design to generate a ranked list of designs, wherein the order of the designs included in the ranked list of designs reflects the one or more user preferences; and 

displaying the ranked list of designs via a graphical user interface (GUI) to facilitate exploration of a design space that includes the plurality of designs, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 12, which depends on claim 11, the combination of Tan et al and Teller et al teaches wherein a scoring algorithm that scores designs based on at least one of similarities to positive examples and similarities to negative examples computes the first score based on the first attribute value and the second attribute value, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.  

With regards to claim 13, which depends on claim 11, the combination of Tan et al and Teller et al teaches wherein a scoring algorithm that scores designs based on patterns that distinguish between positive examples and negative examples computes the first score based on the first attribute value and the second attribute value, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  


With regards to claim 19, which depends on claim 11, the combination of Tan et al and Teller et al teaches wherein determining that the first design comprises the first positive example of the one or more user preferences comprises receiving user input via the GUI indicating that the user likes the first design, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.  

With regards to claim 20, the combination of Tan et al and Teller et al teaches a system, comprising: 

One or more memories  storing instructions; and 

One or more processors that are coupled to the one or more memories  and, when executing the instructions, are configured to: 

Based on first input, determine that a first design included in a plurality of designs comprises a first positive example of one or more user preferences; 

Receive second input indicating at least one design attribute associated with the first design that qualifies the first design as the first positive example;
determine a first attribute value for a first design attribute included in the at least one design attribute based on the first design; 

determine a second attribute value for the first design attribute based on a second design that also is included in the plurality of designs; 

Page 7PatentApp. No.: 15/925,631Attorney Docket No.: AUTO1403UScompute a first score for the second design based on the first attribute value and the second attribute value; 

order the designs included in the plurality of designs based on the first score and a second score associated with the first design to generate a ranked list of designs, wherein the order of the designs included in the ranked list of designs reflects the one or more user preferences; and display the ranked list of designs via a graphical user interface (GUI) to facilitate exploration of a design space that includes the plurality of designs, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 4 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) and further in view of Martinez Canedo et al (US Application: US 20170147719, published: 25, 2017, filed: Nov. 25, 2015, hereinafter ‘Martinez’).

With regards to claim 4, which depends on claim 1, Tan et al teaches wherein the first attribute value is included in a first plurality of attribute values associated with the first [data structure] (column 6, lines 1-12: a first plurality of rules are scored associated with a first data structure/image), the second attribute value is included in a second plurality of attribute values associated with the second [data structure] (column 6, lines 1-12: a second plurality of rules are scored associated with a subsequent/second data , and computing the first score comprises: calculating a positive score … between the second plurality of attribute values and the first plurality of attribute values; and … calculating a negative score … between the second plurality of attribute values and a third plurality of attribute values associated with a third design that comprises a first negative example of the one or more user preferences (column 6, lines 15-35: the rank is based upon distance score-values of positive and negative examples for attributes/rules of a plurality of images in a set, such as a first, second or third image); and performing one or more mathematical operations between the positive score and the negative score (column 6, lines 37-34: a formula is used to implement the one or more mathematical operations).  


Additionally, the combination of Tan et al and Teller et al has been explained to show Tan et al’s data representations are modified to be Teller et al’s design type data representations, as explained in the rejection of claim 1, and is rejected under similar rationale.

However Tan et al and Teller et al does not expressly its scores of positive and/or negative are based on a pairwise root-mean-square-error (RMSE).

Yet Martinez teaches a scoring system that incorporates RMSE into its scoring and rankings at paragraphs 0060 and 0096).  



With regards to claim 14, which depends on claim 11, the combination of Tan et al, Teller et al and Martinez teaches wherein the first attribute value is included in a first plurality of attribute values associated with the first design, the second attribute value is included in a second plurality of attribute values associated with the second design, and computing the first score comprises calculating a pairwise root-mean-square-error (RMSE) between the second plurality of attribute values and the first plurality of attribute values, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

Claims 5-7 and 15-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) and further in view of Ziou et al . US 2006/0112092 A1 published on May 25, 2006 (hereinafter Ziou).

computing the first score comprises:  the first design attribute based on the first attribute value, … a first negative example of the one or more user preferences … a positive example of the one more user preferences, … the second attribute value… the plurality of design attributes, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  
Also Tan teaches weighting for a first, second or subsequent/third attributes as taught in column 6, lines 5-11 (attributes/rules are each weighted and added/summed for each data representation/image).
However they do not teach wherein the first design attribute is included in a plurality of design attributes, and computing the first score comprises: 
computing a first weighting for the first design attribute based on the first attribute value and at least a third attribute value associated with both the first design attribute and a third design that comprises either a first negative example of the one or more user preferences or a second positive example of the one or more user preferences; 
performing a multiplication operation between the second attribute value and the first weighting to generate a first weighted value; and.
performing an addition operation between the first weighted value and at least a second weighted value that is associated with at least a second design attribute included in the plurality of design attributes.

Yet Ziou teaches wherein the first design attribute is included in a plurality of design attributes, and computing the first score comprises: 
a first weighting for the first design attribute based on the first attribute value and at least a third attribute value associated with both the first design attribute and a third design that comprises either a first negative example of the one or more user preferences or a second positive example of the one or more user preferences ( 0009 where the reference assigns a weight to each feature i.e. attribute; 0093-0094, 0122, 0134 where positive and negative examples are given weights)
performing a multiplication operation between the second attribute value and the first weighting to generate a first weighted value; and (0105 – 0111, particularly 0105 where the reference discloses a plurality of mathematical formulations that are used to generate weights said formulations including multiplication and addition operations).
performing an addition operation between the first weighted value and at least a second weighted value that is associated with at least a second design attribute included in the plurality of design attributes. (0105 – 0111, particularly 0105 where the reference discloses a plurality of mathematical formulations that are used to generate weights said formulations including multiplication and addition operations). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to modify the design weighting/scoring functionalities for attributes of Tan et al and Teller et al to further use Ziou’s type of weighting/scoring. The combination would have allowed Tan et al and Teller et al to have implemented an improved content-based … retrieval using positive and negative examples (Ziou, paragraph 0025).

the first design attribute, … the plurality of designs which are positive examples … the first design attribute associated with each of the plurality of designs which are negative examples, as similarly explained in the rejection of claim 1.
 However, the combination does not expressly teach the first weighting for the first design attribute based on a difference between a mean of attribute values for the first design attribute associated with each of the plurality of designs which are positive examples and a mean of attribute values for the first design attribute associated with each of the plurality of designs which are negative examples

Yet Ziou teaches computing the first weighting for the first [entity] attribute based on a difference between a mean of attribute values for the first [entity] attribute associated with each of the plurality of [entities] which are positive examples and a mean of attribute values for the first [entity] attribute associated with each of the plurality of [entities] which are negative examples (0009 where the reference assigns a weight to each feature i.e. attribute; 0087, 0088, 0093-0094, 0110, 0122, 0134 where positive and negative examples are given weights for an entity feature/attribute such that the mean/sum for positive examples of the feature are compared/differenced/contrasted distance wise to negative examples).  
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to modify the design weighting/scoring functionalities of Tan et al and Teller et al to further use Ziou’s type of weighting/scoring of features/metric(s) for identifying a difference between positive examples and negative examples for the 

Regarding Claim 7, Tan and Teller et al teaches … the first attribute value and the second attribute value, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 
However, the combination does not expressly teach performing one or more normalization operations on a plurality of original attribute values to generate a plurality of attribute values that includes the first attribute value and the second attribute value.
Yet Ziou teaches performing one or more normalization operations on a plurality of original attribute values to generate a plurality of attribute values that includes the first attribute value and the second attribute value (0114 where normalization operations are disclosed).  
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to modify Tan et al and Teller et al’s ability to generate first and second attribute values, such that normalization operations can be part of the generating process, as taught by Ziou. The combination would have allowed Tan et al and Teller et al to have implemented an improved content-based … retrieval using positive and negative examples (Ziou, paragraph 0025).

With regards to claim 15, which depends on claim 11, the combination of Tan et al, Teller et al and Ziou teaches wherein computing the first score comprises: computing a first weighting for the first design attribute based on the first attribute value and at least a third attribute value associated with both the first design attribute and a third design that comprises either a first negative example of the one or more user preferences or a second positive example of the one or more user preferences; performing a multiplication operation between the second attribute value and the first weighting to generate a first weighted value; and performing an addition operation between the first weighted value and at least a second weighted value  that is associated with at least a second design attribute included in the at least one  design attributes, as similarly explained in the rejection for claim 5, and is rejected under similar rationale.  

With regards to claim 16, which depends on claim 15, the combination of Tan et al, Teller et al and Ziou teaches wherein the steps further comprise: displaying the first weighting via the GUI; receiving, via the GUI, new user input that specifies a second weighting associated with the first design attribute; computing both a third score associated with the second design and a fourth score associated with the first design based on the second weighting; re-ordering the designs included in the plurality of designs based on the third score and the fourth score to generate a modified ranked list of designs, Page 6Patent App. No.: 15/925,631 Attorney Docket No.: AUTO1403US wherein the order of the modified ranked list of designs reflects the new user input; and displaying the modified ranked list of designs instead of the ranked list of designs via the GUI to facilitate exploration of the design space, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.  

With regards to claim 17, which depends on claim 11, the combination of Tan et al, Teller et al and Ziou teaches wherein the steps further comprise performing one or more normalization operations on a plurality of original attribute values to generate a plurality of attribute values that includes the first attribute value and the second attribute value, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Claims 8 and 18 are newly rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) and further in view of Kumar et al (US Application: US 2012/0173502, published: Jul. 5, 2012, filed: Nov. 8, 2011).

With regards to claim 8, the combination of Tan et al and Teller et al teaches receiving the second input … the first attribute value when computing the first score, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However the combination does not expressly teach the second input comprises, receiving user input via the GUI indicating the first attribute value is to be considered…

Yet Kumar et al teaches the second input comprises, receiving user input via the GUI indicating the first attribute value is to be considered… (Fig. 13, Fig 14: a first input selects an initial space, and a second input provides attributes for selection associated with the initial space for further consideration and selection/searching/identification).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tan et al and Teller et al’s ability to implement a second 

With regards to claim 18, which depends on claim 11, it is rejected under similar rationale as claim 8 above.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
With regards to the 35 USC 101 rejections, the applicant first argues that “the amended claims also do on recite any methods for organizing human activity because at least part of the claimed approach is necessarily performed by one or more computer processors and involve elements of a computer system that respond to two different inputs via computer-implemented steps. 
The examiner respectfully points out that first, the applicant is arguing human inputs, but the independent claims only recite ‘input’ and do not limit the type of input to be human. Thus, the applicant is arguing limitations not present in the claim language (with respect to the independent claims). In view of this, the examiner has interpreted the term ‘input’ in the amended independent claims under broadest reasonable interpretation, as a data input that is the outcome of an earlier step. Additionally, even if 
The applicant argues that the amended claims are “not directed towards mental processes because the limitations recited in the claims involve actions expressly performed by computer system elements and a computer processor via computer processing algorithms. In response, the examiner respectfully points out, as explained earlier above, the use of generic computer components (such as a computer processor) to apply the exception is not patent eligible (also see MPEP 2106.05(f) for details).
The applicant argues the claims are directed to a practical application of responding to two different inputs to display an ordered set of multiple designs via a graphical user interface. However, the examiner respectfully points out, the additional using input and ordering the design (which are steps that can be performed using the mind and are considered an exception) are applied to generic computer functions of taking input, and displaying output (a GUI). As explained above, the use of generic computer components (such as a computer processor) to apply the exception is not patent eligible (also see MPEP 2106.05(f) for details).
The applicant argues the amended limitations are specific to implementing the inventive functionality of the claimed approach and, therefore, cannot be considered conventional or routine and cites paragraph 0049-0050 as support. The examiner respectfully notes that paragraphs 0049-0050 reference additional types of interactions (e.g. drag and drop) and analysis (analyzing a design for attributes and percolating the 
 The examiner does note the applicant cited paragraphs of 0049 and 0050 do include a collective combination of elements not present in the independent claims, but would help in view of the outstanding 35 USC 101 issues. The collective combination of elements include 1) drag and drop, 2) attribute discovery of the design and 3) presenting selectable attributes that were discovered.
With regards to claim 1, the applicant argues that “Tan does not teach receiving a second input indicating at least one attribute …” [and] “rather, in Tan, the user generally selects an image as a positive example … notably, though the user does not specify the attributes of the image that qualify the image as the positive example”. However, the examiner respectfully points out that the applicant’s argument is not persuasive since the applicant is arguing limitations not present in the claim language. As discussed above, the claim only recites the word ‘input’ but does not limit the TYPE of ‘input’ to be received FROM a user. Thus, should the applicant have required a USER input , then the applicant should consider clarifying the claim to incorporate this missing feature. Additionally, the examiner does note that claim 8 , which depends on claim 1 does clarify the input is user input, and in view of this amendment to claim 8, a new grounds of rejection is applied to the claim which explains how a new reference 
The applicant argues the Teller reference does not teach the newly amended claim language, and the examiner respectfully notes that currently, the Tan reference is mapped to the amended claim language and the Teller reference is applied to “modify Tan et al’s ability to rank data representations (given positive and negative examples) using a score that is based upon a first and second attribute of respective first and second data representations, such that the data representations could have each been selectable design representations in view of user interactive examples of positive/negative preferences (as taught by Teller et al). the examiner respectfully directs attention to the rejection of claim 1 above for an explanation as to how the teachings of Tan et al and Teller are combined to teach the limitations of claim 1.
The applicant argues claims 11 and 20 are allowable for reasons presented by the applicant with regards to claim 1. However, this argument is not persuasive since claim 1 has been shown/explained to be rejected above. 
The applicant argues that claims that depend upon one of 1, 11, or 20 are allowable by virtue of their dependency. However, this argument is not persuasive since claims 1, 11 and 20 have been shown/explained to be rejected above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILSON W TSUI/Primary Examiner, Art Unit 2178